Title: From Alexander Hamilton to Hugh Seton, 18 June 1784
From: Hamilton, Alexander
To: Seton, Hugh


New York June 18th 1784
Sir
I have been duely honored with your letter of the 30th of March; and am much flattered by the confidence you have reposed in me. I should with pleasure have undertaken to execute your wishes had I been in a situation that left me at liberty to do it; but it has happened that Mr. Wilkes sometime since applied to me on the same subject; and though I was not absolutely retained by him, yet as I had been consulted on the business, I should conceive it improper to act against him. In this dilemma as you were at a great distance, and he might elude your persuit before you could make a new choice of a person to manage the affair for you, I thought it my duty to transfer the trust to some person on the spot to whose judgment and integrity your interests might be safely committed. I have fixed upon Mr. Samuel Jones for this purpose; a Gentleman as distinguished for his probity as for his profession[al] knowlege; and have accordingly substituted him in my place.
He has had Mr. Wilkes arrested upon your demand, who not being able to obtain bail is of course in prison. This has been done in persuance of your intimation that Mr. Wilkes friends are able to do something for him; and it is to be hoped that rather than suffer him to lie in jail they will either satisfy or become bound for at least a part of your demand. This seems to be your only resource; for he has no property in this Country and has been of late in no way of acquiring any.
He did not (as you had been informed) accompany Mrs. Hayley to this Country; but it is reported that she has lately arrived at Boston.
I am requested by Mr. Jones to mention to you that it will be necessary you should furnish him with the account of sales rendered by Mr. Wilkes, and at the same time with the bills of exchange which he accepted. He wishes to be possessed of these as evidence in case of a controverted suit. You mention that the bills of Exchange were sent to New York but you do not say to whom. On tracing the matter we have reason to conclude they were sent to Mr. McAdam; but as he is now in England, we cannot have recourse to him to obtain them.
Circumstanced as I am, I must now take leave of this business; without acting hereafter on either side.
But as a just representation of facts is always most conducive to the settlement of disputes, and may enable you the better to judge what course it will [be] proper for you to persue, I think it incumbent upon me, from the confidence you have been pleased to repose in me, to inform you that I have taken pains to ascertain the quality and condition of the wines of both cargoes on their arrival in this Country; and the result of my inquires of Gentlemen who could not be mistaken in the matter and on whose veracity I can depend has been, that the wine of the second as well as of the first cargo was in general either damaged or of indifferent quality; and necessarily sold at very low rates.
I am inclined to suspect that Mr. Wilkes intention will be to endeavour to procure an act of insolvency in his favour at the next meeting of the Legislature (continuing in the mean time in confinement) and that he will in this expectation rather discoura⟨ge⟩ his friends from becoming sureties for him.
I think with proper management on the part of those concerned for you, it will be very difficult for him to succeed in this scheme; but moderation in your behalf will be best calculated to frustrate this experiment and lay him under a necessity of calling in the aid of his friends.

I persuade myself you will do justice to the motives of these intimations; and though I have it not in my power to serve you upon the present occasion, will permit me to make you an offer of my best services upon every other; and to assure you that I am with much consideration and esteem— Sir Your    Obedient and humble servant
